                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                June 05, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                 HOUSTON DIVISION

DINAH RINCON,                                   §
                                                §
                      Plaintiff,                §
                                                §
VS.                                             §           CIVIL ACTION NO. H-18-2853
                                                §
PHILADELPHIA INDEMNITY                          §
INSURANCE COMPANY,                              §
                                                §
                      Defendant.                §

                                            ORDER

       In July 2018, Dinah Rincon sued Philadelphia Indemnity Insurance Company in state court,

alleging violations of the Texas Insurance Code, breach of contract, and breach of the duty of good

faith and fair dealing. (Docket Entry No. 1-5 at 4). Philadelphia Indemnity answered and removed

in August 2018. (Docket Entry Nos. 1, 1-5). In May 2019, the company moved to replead under

Federal Rule of Civil Procedure 81(c) and, alternatively, for leave to amend its answer. (Docket

Entry No. 18). Rincon responded. (Docket Entry No. 23). Philadelphia Indemnity then moved

for summary judgment in June 2018. (Docket Entry No. 24).

       Rule 81(c) governs the applicability of the Federal Rules after removal, not whether the

court should grant leave to amend after the deadline to do so has passed. See FED. R. CIV. P.

81(c)(2). Instead, Rule 16(b) controls. See Marathon Fin. Ins., Inc., RRG v. Ford Motor Co., 591

F.3d 458, 471 (5th Cir. 2009). The court’s October 26, 2018, Scheduling and Docket Control

Order required the parties to amend by November 30, 2018. (Docket Entry No. 9). As a result,

Philadelphia Indemnity must satisfy Rule 16(b)’s “good cause” standard. Because the company

fails to explain a basis for the court to find good cause, the motion for leave is denied, without

prejudice. (Docket Entry No. 18).
       Rincon must respond to Philadelphia Indemnity’s motion for summary judgment no later

than June 28, 2019. The court will hear argument on July 15, 2019, at 2:00 p.m. The docket call

set for July 26, 2019, is reset to August 16, 2019, at 9:00 a.m.

               SIGNED on June 5, 2019, at Houston, Texas.


                                             _______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                                 2
